Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 09, 2018

The Court of Appeals hereby passes the following order:

A18D0237. TROY JERMAINE JACKSON v. THE STATE.

      Troy Jermaine Jackson filed a pro se “Notice of Extraordinary Motion for New
Trial” pursuant to OCGA § 5-5-41 (a).1 The trial court treated the notice as the
motion itself2 and purported to deny it, finding that Jackson presented no
“extraordinary state of facts” and “no grounds upon which to adjudge whether a new
trial is warranted.” According to Jackson, the day after the trial court’s order was
entered, he filed his extraordinary motion for new trial. He then filed this application
for discretionary appeal, seeking review of the trial court’s order denying his
“Notice.”
      Because Jackson’s extraordinary motion for new trial apparently remains
pending below, the trial court’s order denying his “Notice” was not a final judgment.
To obtain appellate review of that order, Jackson was required to follow the
interlocutory appeal procedure of OCGA § 5-6-34 (b), including obtaining a
certificate of immediate review from the trial court. See Boyd v. State, 191 Ga. App.
1
        That Code Section provides, “When a motion for a new trial is made after the
expiration of a 30 day period from the entry of judgment, some good reason must be
shown why the motion was not made during such period, which reason shall be
judged by the court. In all such cases, 20 days’ notice shall be given to the opposite
party.” (Emphasis supplied.)
      2
       The notice merely explained that Jackson planned to file an extraordinary
motion for new trial; it did not set forth the basis of the motion.
435, 435 (383 SE2d 906) (1989). Jackson’s failure to do so deprives us of
jurisdiction over this application, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/09/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.